Title: From Thomas Jefferson to John Banister, Jr., 26 May 1787
From: Jefferson, Thomas
To: Banister, John, Jr.



Bourdeaux May 26. 1787

Th: Jefferson’s compliments to Mr. Bannister. Meeting at this place with Capt. Gregory, just sailing for Virginia he takes the  occasion of inclosing to him two letters received in the course of his journey. The hurry in which he is leaves him time at present only to reiterate his prayers for the health and happiness of Mr. Bannister and assurances of his esteem, as well as of that he bears to Mr. Bannister the father, and Mrs. Bannister.
